DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 01/15/2021. 
Claims 1, 3 - 6, 8, 10 - 13, 15, and 17 - 19 have been amended.
Claims 2, 7, 9, 14, 16, and 20 have been cancelled.
Claims 1, 3 - 6, 8, 10 - 13, 15, and 17 - 19 have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
The previous office action objection to the Specification for having used the acronym "IOU" without setting forth in the specification what the acronym has been withdrawn due to applicant’s amendments.  
The previous office action objection to Claims 1, 8, and 15 for having used the acronym "IOU" without setting forth in the claims what the acronym is maintained.  Please correct the claim abbreviations.  
The 35 USC 101 rejection of the claims is withdrawn in view of Applicant's amendments.
Applicant arguments pursuant to 35 USC 103 are moot, as Applicant's amendments and Remarks have caused examiner to look at the Application anew, and 
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard, examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 10/28/2020, and also respecting the pending amended claim set of 01/15/2021 as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically 
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 19o41 (Fed. Cir. 1992).



Claim Objections
Claims 1, 8, and 15 are objected to for stating the acronym "IOU" without setting forth in the claim what it is. A suggestion to overcome this objection is to amend the claims to include the term "I owe you (IOU)".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 (and all dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The amended claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim term "parallel" is not found in the specification making the limitation relating to the first and second blockchains being in "parallel" unsupported  in the specification.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 (and all dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention. The claim term "parallel" is vague and indefinite.  One person of ordinary skill in the art might not come to the same reasonable conclusion as a second person of ordinary skill in the art as to what constitutes this claim term.  One person might come to the reasonable conclusion that "parallel" means that the blockchains are similar, analogous, or like each other. Another might come to the reasonable conclusion that "parallel" means that the blockchains must be technically arranged in parallel to share computing / ledger responsibilities as to some of the same data. Examiner further notes, while non-binding, that Applicant itself has argued that the unspecified and undefined claim term "parallel" means that the several individual component blockchains were "different from" each other. See Remarks 13. For the purposes of examination the examiner interprets "parallel" to include its standard synonyms, meaning that the said blockchains are similar to one another - they are both blockchains.  
Claims 1, 8, and 15 (and all dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to "permissioned blockchain" is vague and indefinite.  Moreover, the term is undefined. While an example of a so called "permissioned" blockchain is given (i.e., Hyperledger fabric, see [036] of Specification), the same sheds no light on the differences, if any, between "permissioned" as used by Applicant and private blockchains. One person of ordinary skill in the art might not come to the same reasonable conclusion as a second person of ordinary skill in the art as to what constitutes this claim term.  One person might come to the reasonable conclusion that the claim term means that a "permissioned" blockchain is equivalent to a "private" blockchain", where permission is required to participate in either.  Another may come to the conclusion that the "permissioned" blockchain is somehow different from a private blockchain as the two may have substantially different participation requirements. As below, the confusion is increased because said terms have sometimes been synonymously used in the art vis a vis blockchains. For the purposes of examination the examiner interprets the above claim term to mean that "permissioned" blockchains and private blockchains are equivalent. This interpretation is also consistent with the art herein where these several terms may be equated. For example, in the below 35 USC 103 analysis, Madisetti treats the interplay here analyzed between hybrid public and private/permissioned blockchains as the same. ("The DSS model is dependent on the blockchain technology or platform (such as Bitcoin, Ethereum) and also its network deployment (e.g. public unpermissioned or private permissioned).", [0127])  and "Due to the permissioned model of consensus in a private chain, the consensus mechanism is much faster than the main blockchain.", permissioned private chains or sub-chains 602 which are linked to the main blockchain through one or more smart contracts 604.", [0146]).  Note that the Madisetti reference applies to combined blockchains: one public and the other private/permissioned, no matter whether the latter is tagged as "private" or "permissioned".

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1, 3, 5-6, 8, 10, 12-13, 15, and 17-19 are rejected pursuant to 35 USC 103 as being unpatentable over Madisetti (US20180300382A1) in view of Ortiz (US20180268401A1).
Regarding claims 1, 8, and 15:
Madisetti teaches:
A system, comprising: ("Furthermore, embodiments of the invention may be directed to a system and associated methods for communicating the tuning parameters to the nodes in a blockchain network, so that the network can be tuned in an adaptive manner.", [019]); 
a processor configured to: ("Further embodiments of the invention may include a system for synchronizing transactions between private and public blockchains including: a processor. The system also includes a data store positioned in communication with the processor. The system also includes a network communication device positioned in communication with each of the processor, the data store, and a network.", [040]); 
where the second blockchain network is parallel to the first blockchain network; note the above 35 USC 112 rejections as to the use of the claim term "parallel", and further note that examiner has included in the meaning of such rejected claim term that said blockchains are similar, that said ... ("Another embodiment of the invention may be directed to a system for checkpointing transactions between private and public blockchain networks.", [030]), the second" i.e., "permissioned" (aka private) blockchain is similar to the "first" ("public") blockchain in that they are both blockchains; 
receive, via the peer of the permissioned blockchain of the second blockchain network, an IOU message from an asset requester, the IOU message identifying an obligation between the asset requester and the asset provider for the asset on the public blockchain of the first blockchain network; note that the claim term "IOU message"  means that the "IOU message identif[ies] an obligation ", that said ... ("Another embodiment of the invention may be directed to a system for checkpointing transactions between private and public blockchain networks.", [030]) and ("Embodiments of the present invention adopt a different approach from payment channels by using a combination of public and private blockchain network with regular synchronization and checkpointing of transactions and mirroring of smart contract states.", [035]) and ("Similarly, the transactions received from a private blockchain network are forwarded to the connected private blockchain network", [0150]) and ("The transactions on the private blockchain network 954 (between the same pair of users and received in a given time interval) are merged and sent to the private blockchain network", [0156]), the transaction identifies several obligations, including a smart contract; 
accumulate the IOU message with one or more other IOU messages to create a net obligation, and ("The method may also include the first merged block includes a combined transaction including a net token value equaling the net of transfers of tokens between the two users in the plurality of transactions between 
store the net obligation via a netting transaction on the permissioned blockchain of the second blockchain network; and ("The method may also include the first merged block includes a combined transaction including a net token value equaling the net of transfers of tokens between the two users in the plurality of transactions between the two users.", [039]) and ("Further embodiments of the invention may include a system for synchronizing transactions between private and public blockchains including: a processor. The system also includes a data store positioned in communication with the processor. The system also includes a network communication device positioned in communication with each of the processor, the data store, and a network.", [040]), net obligations are stored in the blockchain;
generate a settlement transaction for settling the net obligation via the peer of the second blockchain network , note that the above "for settling" portion of the above limitation has already (last office action) been noted to be intended use, which is entitled to little or no weight by examiner, that said ... ("A bridge 804 may be implemented through a combination of blockchain accounts 812, 810, and smart contracts 806, 808, on the connected blockchain networks 800, 802, with on-chain or off-chain payment settlements 814 between the blockchain accounts.", [0151]), a settlement transaction may be generated for settlement on the second blockchain network;
Madisetti does not expressly disclose, but Ortiz
receive, via a peer of a permissioned blockchain of a second blockchain network, a request to transfer an asset on a public blockchain of a first blockchain network from an asset provider, note that an "asset" is here interpreted as including anything having value, like a transaction, that said, ... ("A batch tool records all transaction identifiers (e.g. tranID, tranID2) to the private distributed ledger network 402, for example. The participant transaction node 608 issues and transfers the transactions (e.g. tranID, tranID2) to the clearing and settlement node 610. The public distributed ledger network 404 can manage the clearing and settlement node 610, for example. The transaction node 612 polls the clearing and settlement node 610 for clearance of the transactions (e.g. tranID, tranID2). The clearing and settlement node 610 transmits a cleared notification for the transactions (e.g. tranID, tranID2) to the transaction node 612.", [0113]), a request is made to a permissioned blockchain to transfer an asset on a public blockchain;
transmitting the settlement transaction to a peer of the first blockchain network to perform actual transfer of the asset on the public blockchain,  note that the "to perform ..." portion of the above limitation has already (last office action) been noted to be intended use, which is entitled to little or no weight by examiner, However, to provide compact prosecution, the examiner is providing the following:("FIG. 4 is a block schematic diagram of a second potential hybrid distributed ledger architecture utilizing a consensus layer operating between partners and FI internal private distributed ledger network solutions prior to clearance through a clearing and settlement platform that is a public distributed settlement. The system has a plurality of private nodes, each private node including at least one computing device and configured to maintain and update a private distributed ledger; and at least one communication interface between at least one of the plurality of private nodes and at least one public node of a plurality of public nodes which maintain and update a public distributed ledger.", [032]) and ("FIG. 4 is a block schematic diagram of a second potential hybrid distributed ledger architecture utilizing a consensus layer operating between partners and FI internal private distributed ledger network solutions prior to clearance through a clearing and settlement platform that is a public distributed ledger network, according to some embodiments.", [048]) and ("In accordance with one aspect, there is provided a computer-implemented system for blockchain transaction settlement, the system comprising: a plurality of private nodes, each private node including at least one computing device and configured to maintain and update a private distributed ledger; and at least one communication interface between at least one of the plurality of private nodes and at least one public node of a plurality of public nodes which maintain and update a public distributed ledger.", [036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Madisetti  to incorporate the teachings of Ortiz because the combined system would increase its diversity and convenience by expressly adopting an ability to perform an actual transfer of the asset on the public blockchain. ("Some of the described embodiments are designed, among others, to 
Regarding claims 3, 10, and 17:
The combination of Madisetti and Ortiz disclose the limitations of claims 1, 8, and 15.
Madisetti further discloses:
wherein the processor is configured to generate and transmit the settlement transaction after a predetermined number of blocks have been stored on the public blockchain since a last settlement transaction.  ("The method may also include recording each of the first, second, and third merged blocks to a third smart contract linked to the second private blockchain network, defining a third private smart contract.", [037]).
Regarding claims 5, 12, and 18:
The combination of Madisetti and Ortiz disclose the limitations of claims 1, 8, and 15.
Madisetti further discloses:
wherein the processor is configured to accumulate uncompleted asset transfer requests for the permissioned blockchain, determine a sum total of owed asset transfers for all nodes of the second blockchain network associated with one or more uncompleted asset transfer requests, and include the sum total within the netting transaction that is transmitted to the first blockchain network.  ("The method may also include the first merged block includes a combined transaction including a net token value equaling the net of 
Regarding claims 6, 13, and 19:
The combination of Madisetti and Ortiz disclose the limitations of claims 1, 8, and 15.
Madisetti further discloses:
wherein the processor is configured to: obtain a settlement operation parameter; and in response to determining a number of blocks committed since a last settlement operation is equal to the settlement operation parameter, submit the settlement transaction to the first blockchain network.  ("The smart contract 1006 on the private blockchain network 1000 is mirrored 1010 as the smart contract 1008 on the public blockchain network 1002 where the transactions on the private blockchain and periodically synchronized and checkpointed on the public blockchain network. ... The transactions are periodically combined and sent in the public blockchain network 1002 thus synchronizing the smart contracts on the private and public chains. The sync and checkpointing process 1004 can be triggered at fixed time intervals (such as every few hours) or after fixed number of blocks on the private chain (e.g. after every 100 blocks on the private chain).", [0157]).

Claims  4 and 11 are rejected pursuant to 35 USC 103 as being unpatentable over Madisetti (US20180300382A1),  in view of Ortiz (US20180268401A1), and in further view of Atkinson (US20180130158A1).

Regarding claims 4 and 11:
 Madisetti  and Ortiz disclose the limitations of claims 1 and 8:
The combination does not expressly disclose, but Atkinson teaches:
wherein the processor is further configured to determine whether at least one of the asset requester and the asset provider are on a an exclusionary list, and reject generation of the netting transaction for the permissioned blockchain network based on the check.  ("The data manager in cooperation with a hardware agent's other functions (and those of other systems in a transaction system—described below) may also support “forgetting”.", [091]) and ("Forgetting may be beneficial for many reasons including data obsolescence, a hardware agent being lost, damaged or otherwise no longer relevant or privacy rules that dictate the need to forget. Forgetting can be accomplished by making the transaction unreachable, destroying the key used to unlock the data or adding the transaction to a ‘black list’ etc. Forgetting actions may be in response to contracts (described herein) in support of agreements between stakeholders.", [092]), blacklisted/ excluded requesters / providers may be rejected as above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Madisetti and Ortiz to incorporate the teachings of Atkinson because the system set forth in the combination would increase its efficiency by adopting a blacklist whereby the processing on behalf of  previously negatively vetted  / blacklisted entities could be truncated by the system. ("Forgetting [i.e., as above, regarding adding a transaction to an exclusionary list]  may be particularly useful where transaction storage is immutable (e.g. a blockchain) and in Atkinson, [092]; 

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner considered the following references although they were not expressly used in this analysis:
Madisetti (US20190311337A1) - A blockchain value transfer method comprising receiving from a client a transfer request to transfer value in a form of at least one of a cryptocurrency and a token, determining if the transfer request is intra-chain or inter-chain, intra-chain defining a combined sending and receiving blockchain network and inter-chain defining a sending blockchain network and a receiving blockchain network, transmitting to the client a response to the transfer request, the response comprising a raw transaction, receiving from the client a response to the raw transaction wherein a private key of a user is used to sign the raw 
Yang (US20180285839A1) - A data management system is disclosed for data provenance and data storage that allows multiple independent parties (who may not trust each other) to securely share data, track data provenance, maintain audit logs, keep data synchronized, comply with regulations, and handle permissioning and control who can access the data. The system leverages security guarantees derived from the computer systems already trusted to control billions of dollars of Bitcoin and Ethereum cryptocurrencies to create a secure and completely auditable system of document tracking that can be shared among untrusted parties over a computer network. Certain instances work both with public blockchains like Bitcoin and Ethereum and with private blockchains.
Lin (US20170046651A1) - The disclosed embodiments include computerized systems and methods for generating secured blockchain-based ledger data structures that track occurrences of events across fragmented and geographically dispersed lines-of-business of an enterprise. In one instance, an apparatus associated with a rules authority of the secured blockchain-based ledger may detect an occurrence of a triggering event, and may access and decrypt a set of rules hashed into the secured blockchain-based ledger using a confidentially-held master cryptographic key. The apparatus may identify a rule associated with the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/MATTHEW COBB/            Examiner, Art Unit 3694
                                                                                                                                                                       /Mike Anderson/Primary Patent Examiner, Art Unit 3694